DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to preliminary amended claim set received 12/04/2018.  Currently, claims 20-22, 48-51, 55, 61-75 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-65, 74-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 64 and 74 each recite the limitation "said movable subassembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, the claim should be amended to depend from claim 62, 72 respectively instead of claim 20, 22 respectively, or the movable subassembly should be first defined in claim 20 or claim 64.
	Claims 65, 75 are rejected based upon their respective dependency from an unclear claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 22, 62-65, 72-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0182323 to Grispo et al.
Regarding claim 20, Grispo discloses a computer-controlled injector (20, figure 1, [0029] 22 controlled via 26 and 24) for use with a medicament cartridge (36) and comprising:
a housing (34, which includes 35 and 22, see [0032]) including a medicament cartridge receiving volume (28); a computer interactive user interface (32) including a display and user input facility (32 is a “touch screen display” [0030], therefore has both a display and input facility), said computer interactive user interface providing a prompt to said user to perform a priming function ([0067] last sentence: The user is prompted to press or activate a purge button; step 86 of fig. 6, 98 or fig. 7, 146 and 152 of fig. 10) and requiring a confirmatory indication (step 90 and 102: the user must complete the purge 
an injection drive mechanism (22) including a computer-controlled motor ([0033] motor internal to power head 22) for driving a piston (37, [0033] energized to move plunger drive ram 62 and plunger 37), forming part of said medicament cartridge (see fig. 2, plunger is within cartridge 38), for injecting a medicament, said injection drive mechanism being responsive to operation of said user input facility for performing said priming function. ([0068] Once purge button is pressed, a plunger drive ram moves to a predetermined stop to force air and/or gas from syringe.)
Regarding claim 22, Grispo discloses a computer-controlled injector (20, figure 1, [0029] 22 controlled via 26 and 24) for use with a medicament cartridge and comprising:
a housing (34, which includes 35 and 22, see [0032]) including a medicament cartridge receiving volume (28); a computer interactive user interface (32) including a display and user input facility (32 is a “touch screen display” [0030], therefore has both a display and input facility) ,
and
an injection drive mechanism (22) including a computer-controlled motor ([0033] motor internal to power head 22) for driving a piston (37), forming part of said medicament cartridge, for injecting a medicament (fig. 2, plunger is within cartridge 38), said 
Regarding claim 62, Grispo discloses a computer-controlled injector according to claim 20 and also comprising a moveable subassembly (62 and 37), which is linearly displaceable by said computer-controlled motor [0055] rotary motion of motor translates to linear motion of plunger ram and plunger) for linearly displacing said piston (37) and wherein said priming function includes: linear displacement of said piston by said moveable subassembly by a distance sufficient to eject trapped air and a small quantity of medicament from said medicament cartridge. ([0090] In combination with steps 90, 102, or 156, the user can initiate via prompt a low flow rate purge, and the purge is stopped when fluid begins to fill the connected tubing.  Therefore, after the air/gas is purged, the sequence continues automatically via another input until fluid flows therethrough; the combined distance of the motor activated purge being sufficient to eject air and medicament.)
	Regarding claim 63, Grispo discloses a computer-controlled injector according to claim 20 and wherein said priming function also includes applying a force to said 
	Regarding claim 64, Grispo discloses a computer-controlled injector according to claim 63 and wherein said priming function also includes bringing at least part of said moveable subassembly (62 and 37) into contact with said piston such that any linear displacement of said plunger produces a corresponding linear displacement of said piston. ([0055] Linear translation of ram and plunger: ram is interpreted as the plunger; plunger is interpreted as the piston.)
	Regarding claim 65, Grispo discloses a computer-controlled injector according to claim 64 and wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly (62 and 37) into contact with said piston (37) such that any further forward linear displacement of said at least part of said moveable subassembly produces a corresponding linear displacement of said piston. (The examiner notes forward motion of the ram and plunger would bring a change in resistance as opposed to no forward motion of the same.  The operation brings a change of resistance and also indicates the ram and plunger and being driven forward. [0055]) 
	Regarding claim 72, Grispo discloses a computer-controlled injector according to claim 22 and also comprising a moveable subassembly (62 and 37), which is linearly displaceable by said computer-controlled motor for linearly displacing said piston [0055] and wherein said priming function includes: 

	Regarding claim 73, Grispo discloses a computer-controlled injector according to claim 22 and wherein said priming function also includes applying a force to said medicament cartridge sufficient to dislodge trapped air bubbles from said medicament cartridge.  ([0008] the purging sequence of advancing the plunger forces air for the syringe; therefore force is applied by the ram and plunger.)
	Regarding claim 74, Grispo discloses a computer-controlled injector according to claim 73 and wherein said priming function also includes bringing at least part of said moveable subassembly into contact with said piston such that any linear displacement of said plunger produces a corresponding linear displacement of said piston.  ([0055] Linear translation of ram and plunger: ram is interpreted as the plunger; plunger is interpreted as the piston.)
	Regarding claim 75, Grispo discloses a computer-controlled injector according to claim 74 and wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly into contact with said piston such that any further forward linear displacement of said at least part of said moveable subassembly produces a corresponding linear displacement of said  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 48-51, 55, 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0249412 to Yamamoto in view of Grispo.
Regarding claim 21, Yamamoto discloses a computer-controlled injector (fig. 1-6, operated by operation monitor with touch-panel 110, [0056], operations automatically executed via control device [0085]) for use with a medicament cartridge (510) and comprising:
a housing (1) including a medicament cartridge receiving volume (100a); a computer interactive user interface (110) including a display and user input facility (110 is a monitor and touch-panel, [0056]), said computer interactive user interface [displaying operation information on a touch-panel] appearing on said display in a first orientation to said user (priming orientation, fig. 2), including a 180 degrees shift in the orientation of the housing and [after] carrying out of said 180 degree shift (contrast orientation, fig. 4, see device is shifted 180 degrees from fig. 2), providing a message to said user in a second orientation shifted by 180 degrees from said first orientation [0132] operation information in accordance with the priming operation is provided); and

Yamamoto does not disclose the computer interactive user interface providing a prompt to perform a priming function, and providing a message in a second orientation in response to an indication of carrying out said 180 degree shift of said priming function.  However, Yamamoto discloses an orientation sensor for detecting the orientation, and operation information in accorded what the priming operation displayed on the operation monitor (110) implemented by a touch panel [0132].  The priming operation is automatically executed by a control device [0085].  While Yamamoto disclose the priming operation is automatic, he is silent as to the initialization of such automatic operation.  
Grispo discloses an injector with an automatic purge.  Grispo’s device prompts a user to press or activate the purge button (step 86 or 98, 146 and 152), and requires further implementation by a user before the injector is enabled (90 or 102 or 156), with 156 requiring further button input to expel fluid to complete the purge or prime.  Before the effective filing date of applicant’s invention, it would have been obvious to provide a prompt to a user to initiate the automatic priming operation in order to ensure a user is present to use the device.  It would have further been obvious that a confirmation be provided to a user because Yamamoto’s device already provides feedback of the priming operation on the monitor; providing such a message would ensure confirm the priming operation was successful prior to using the device for injection, which would prevent inadvertent errors to a patient.

a housing (100) including a medicament cartridge receiving volume (100a); a computer interactive user interface (110) including a display and user input facility (monitor and touch-panel [0056, 0132]); and
an injection drive mechanism (100P) disposed within said housing and including a computer-controlled motor (within 100, by operation monitor with touch-panel 110, [0056], operations automatically executed via control device [0085]) providing linear displacement of a moveable subassembly for driving a piston [0059], forming part of said medicament cartridge.
Yamamoto does not disclose the method comprising: displaying a user prompt to carry out a priming function in a first orientation on said display;
responsive to an indication related to at least partial performance of said priming function, displaying a further user prompt in a second orientation on said display, shifted by 180 degrees.
Yamamoto discloses an orientation sensor for detecting the orientation, and operation information in accorded what the priming operation displayed on the operation monitor (110) implemented by a touch panel [0132].  The priming operation is automatically executed by a control device [0085], and during the priming operation the device is shifted 180 degrees (fig. 2 and fig. 4).  While Yamamoto disclose the priming operation is automatic, he is silent as to the initialization of such automatic operation.  
Grispo discloses an injector with an automatic purge.  Grispo’s device prompts a user to press or activate the purge button (step 86 or 98, 146 and 152), and requires 
Regarding claim 49, Yamamoto does not further provide the method wherein said indication indicates reorientation of said housing by approximately 180 degrees.  However, Yamamoto’s priming operation requires a 180 degree turn as disclosed above, and he further discloses the operation information is displayed on the operator monitor.  Therefore, it would have been obvious to provide the indication feedback on the 180 degree turn as claimed in order to provide routine feedback about the operation to the users in order to prevent errors in the delivery process.  An error in properly performing a priming operation could lead to serious and/or fatal injuries to a patient, so feedback as to the successful priming operation would be key information to display.
	Regarding claim 50, Yamamoto further discloses a computer-controlled injection method according to claim 48, and wherein said priming function includes bringing at least part of said moveable subassembly into contact with said piston such that any further forward linear displacement of said moveable subassembly produces a corresponding linear displacement of said piston. [0059]

	Regarding claim 55, Yamamoto further discloses wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly into contact with said piston such that any linear displacement of said moveable subassembly produces a corresponding linear displacement of said piston. [0059]
	Regarding claim 66, Yamamoto does not further disclose wherein said indication is provided by at least one accelerometer indicating a change in orientation of said housing.  However, as previously noted, Yamamoto discloses an orientation sensor is provided for detecting the orientation, and operation information in accordance with the 
	Regarding claim 67, Yamamoto further discloses a computer-controlled injector according to claim 21 and also comprising a moveable subassembly (100P), which is linearly displaceable by said computer-controlled motor for linearly displacing said piston (511) and wherein said priming function includes: linear displacement of said piston by said moveable subassembly by a distance sufficient to eject trapped air and a small quantity of medicament from said medicament cartridge. [0116-0117]
	Regarding claim 68, Yamamoto discloses a computer-controlled injector according to claim 21 and wherein said priming function also includes applying a force to said medicament cartridge sufficient to dislodge trapped air bubbles from said medicament cartridge. ([0116] Application of the plunger/piston is applying a force to the cartridge to dislodge bubbles as claimed.)
	Regarding claim 69, Yamamoto discloses a computer-controlled injector according to claim 68 and wherein said priming function also includes bringing at least part of said 
	Regarding claim 70, Yamamoto discloses a computer-controlled injector according to claim 64 and wherein a change in resistance to operation of said computer-controlled motor indicates said bringing said at least part of said moveable subassembly into contact with said piston such that any further forward linear displacement of said at least part of said moveable subassembly produces a corresponding linear displacement of said piston. ([0059] The forward movement when the ram and plunger are moving as opposed to when they are not is a change in resistance.)
Claims 61, 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grispo.
Regarding claims 61 and 71, Grispo discloses applicant’s basic inventive concept substantially as claimed as disclosed in claims 20 and 22, respectively above, and further discloses an accelerometer (58, see [0056].)  However, the accelerometer does not directly indicate the carrying out of part of said priming function.   Grispo teaches the sensor is used to determine if a purge is required [0056], and is connected to the control microprocessor and motor for feedback [0058] and helps to establish the auto-purge routine as well as the air detection. [0059]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the accelerometer as the indicator that the priming function has been carried out because the accelerometer is used to determine if a priming function is needed, so further feedback to the user about the priming process being complete would help to prevent unnecessary errors in delivery to a patient which could be caused by an incomplete priming operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,868,710 to Battiato et al discloses a medical fluid injector, and is issued to the same assignee and the Grispo reference.  Battiato further discloses a tilt angle sensor for detecting the tilt angle of the head, and using the tilt angle to determine one of two display orientations, thus the display is always oriented properly for the operator.  See column 3, lines 36-45, and figures 13A-13C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/MELISSA A SNYDER/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783